Citation Nr: 1434973	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection the residual scarring of a right forearm tattoo removal.

2.  Entitlement to service connection for a facial skin disability, including impetigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel






INTRODUCTION

The Veteran had active service from June 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Boston, Massachusetts, Regional Office (RO). 

In light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the service connection claim for impetigo has been recharaterized on the title page.   

The issue(s) of service connection for a facial skin disability, including impetigo addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was sound at the time of enlistment, as to his right forearm.  

2.  The competent evidence of record indicates right forearm scarring, status post tattoo removal, is of service origin.


CONCLUSION OF LAW

The criteria for service connection for right forearm scarring, status post tattoo removal have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The decision is granting the service connection claim and this is a complete grant of the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As a foundational matter, the Veteran was without any right forearm scarring or tattoos at the time of his December 1971 enlistment examination.  The original examination report does not note any right forearm abnormalities.  A copy of the August 1971 examination states the Veteran's rank as Sargent and reports multiple right forearm tattoos and a right plastic surgery scar, which appears to be a latter addition to the record written in ink.  Because the there is insufficient evidence to reasonably support a finding that the Veteran entered service in December 1971 as a Sargent or that the right forearm notations were noted by the military medical professional at the time of enlistment, there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 1111.  The analysis to follow will proceed accordingly.  See 38 C.F.R. § 3.304(b)(1); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

The medical evidence of record confirms that the Veteran has a "huge scar [on his] right arm s/p (status post) tattoo removal."  See VA Dermatology Note, Jan. 31, 2011.  Thus, the determinative matter is whether such condition is related to military service and the analysis to follow will center on this issue.

In the present circumstance, the analysis may be stated briefly.  A January 1973 service treatment record notes that the Veteran sought to have a right forearm tattoo removed.  December 1974 and July 1975 service treatment record notes continued consultations related to the removal of the right forearm tattoo, and a March 1976 service clinical report notes that the tattoo removal procedure resulted in a "scar in the area of the tattoo."  The May 1976 separation examination confirms the presence of a right forearm skin graft scar.  

In light of the absence of such scarring or tattoo at the time of enlistment and resolving all reasonable doubt in the Veteran's favor, the most probative evidence of record places the onset of the claimed right forearm scarring, status post tattoo in-service.  Service connection for right forearm scarring, status post tattoo removal is warranted.  


ORDER

Service connection for right forearm scarring, status post tattoo removal is granted.  


REMAND

The May 2009 VA examination opinion is not adequate.  The examination does not address of consider the Veteran has claimed skin rash disability, focusing only on his right arm skin.  The appeal is remanded to obtain an adequate examination.  

Relevant VA treatment records dated since March 2009 are not of record.  Efforts to obtain these records must be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's facial skin disability, dated since March 2009.  Any negative response(s) must be in writing and associated with the claims folder.

2.  After the aforementioned development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

      The examiner must respond to the following:

(A)  Diagnose all facial skin pathology present, if any, ruling-in or ruling-out impetigo.

(B)  As to each diagnosed condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i) had onset in service separation; and/or

(ii) is related to military service.  

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


